PACHULSKI
STANG

ZIEHL
JONES
LAW OFFICES

UTED LIAGHLITY PARTNERSHIP

NEW YORK, NY

LOS ANGELES, CA
SAN FRANCISCO, CA
WILMINGTON, DE

780 THIRD AVENUE
34th FLOOR
NEW YORK
NEW YORK 1G017-2024

TELEPHONE: 212/561 7700
FACSIMILE: 212/561 7777

LOS ANGELES
10100 SANTA MONICA BLVD.
13th FLGOR

LOS ANGELES

CALIFORNIA 90067-4003

TRLEPHONE: 310/277 6918
FACSIMILE, 310/201 0760

SAN FRANCISCO

150 CALIFORNEA STREET
15th FLOOR

SAN FRANCISCO
CALIFORNIA 94111-4500

TeLweHONE: 415/263 7080
FACSIMILE: 415/263 7010

DELAWARE

979 NORTH MARKET STREET
17th FLOGR

PO. BOX 8705
WILMENGTON

DELAWARE [9899-8785
iCouser Zip Code 1980F}
TELEPHONE: 302/652 4100
FACSIMILE: 302/652 4400

wes: WWW. pazjlaw.com

-cv-0

BBR RES BOURGAS FIRAGHATAS Rage d2f3

Beth E, Levine July 3] , 9019 2(2,561.7720

blevine@aszjlaw.com

Via ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States
Courthouse

40 Foley Square

New York, New York 10007

Re: Inre BCBG Max Azria Global Holdings, LLC, et
al: NYAM, LLC v. MacGreevey, in his capacity
as Plan Administrator, Case No. 19-02963 (PGG)

Dear Judge Gardephe:

This firm represents Mr. MacGreevey, in his capacity as Plan
Administrator, who is the Appellee in the appeal (the “Appeal”’)
from a decision in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”) that is
pending before Your Honor.

On July, 23, 2019, Your Honor entered a Stipulation and
Order [Docket No. 15] which extended the briefing schedule
relating to the Appeal in order to give the parties time to complete
the documentation of the settlement in principle that they had
reached. Pursuant fo the Stipulation and Order, Appellee’s response
deadline was extended to August 5, 2019, and the appellant (the
“A ppellant”) was to file its reply on or before August 19, 2019.

The parties have now completed and signed a settlement
agreement (the “Settlement Agreement”) which provides, inter alia,
for payment by Appellant to Appellee of a settlement amount in
installments with payment to be completed by December 31, 2019
and dismissal with prejudice of the Bankruptcy Court proceeding
and the Appeal upon completion of the payment. The Settlement

DOCS_NY:39420, 1 08467/001

 

 
Cade ITS WU2GSPGG Bodiment16 Flea SBiAs Pages Or?

The Honorable Paul G. Gardephe

PACHODULSKI July 31, 2019
STANG Page 2

© ZIEHL

f rt . ‘

J Agreement also contemplates that after dismissal, the Bankruptcy
JONES . Coe ges Loa . ..

a Court will retain jurisdiction to adjudicate any issues arising from

LAW OFFICES the Settlement Agreement.

LIMITED LIABILITY PARTNERSHIP . ‘ 1
In light of the execution of the Settlement Agreement, I write
on behalf of both parties to respectfully request that the briefing
schedule be held in abeyance until January of 2020.

We are available to answer any questions the Court might
have.

Respectfully submitted,

Beth E, Levine

cc! Michael Harmersky, Esq. (via email)

MEMO ENDORSED
The Application is granted.
so pro RED:
RED: (}
Gud YX Kondyy pe
Paul G. Gardephe, USD.
Dated 6/6/14

 

 

DOCS_NY¥:39420.1 08467/001
